Citation Nr: 1530899	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-40 386	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980, with subsequent service in the Army Reserve from March 1980 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  First, in an October 2006 rating decision, the RO denied service connection for a back disability.  The Board considered this issue in June 2011, at which time it remanded for additional development.  Thereafter, in a March 2012 rating decision, the RO denied service connection for a neck disability, and in a January 2014 rating decision, it denied service connection for a bilateral knee disability and an acquired psychiatric disability, to include anxiety and depression.

In his December 2007 substantive appeal, the Veteran requested a Board hearing.  In a June 2010 statement, he stated that he would not be able to appear at a Board hearing.  As such, his request for a Board hearing is considered withdrawn.

The AOJ adjudicated separate claims of service connection for anxiety and depression.  See, e.g., July 2014 Supplemental Statement of the Case.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Accordingly, the claim has been recharacterized as a single issue.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current low back disability is related to a period of active service.

2.  The weight of the evidence is against a finding that the Veteran's current neck disability is related to a period of active service.

3.  The weight of the evidence is against a finding that the Veteran's current bilateral knee disability is related to a period of active service.

4.  The weight of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is related to a period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his service connection claims in June 2006, August 2007, and August 2013, prior to the respective initial adjudications.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Texas Department of Criminal Justice, which were obtained pursuant to the June 2011 Board remand.

The Veteran's claims are based on a November 1986 injury that he sustained during an armored personnel carrier (APC) accident.  He contends that he was in active duty for training (ACDUTRA) at that time.  The June 2011 Board remand instructed the AOJ to arrange for verification of the Veteran's duty status during the November 1986 APC accident.  The AOJ attempted to obtain such verification, but ultimately determined that it was unavailable.  See March 2012 memorandum.

The Veteran has stated that he was stationed at Fort Stewart at the time of the accident.  See, e.g., March 2012 statement; July 2014 statement in lieu of Form 9.  The record shows that the AOJ contacted Fort Stewart, where it was told that records regarding duty status from that time period did not exist anymore.  See March 2012 email correspondence.  The AOJ also contacted the Army Human Resources Command, which did not find line of duty records for the Veteran.  Id.  Additionally, a September 2011 email from the Records Management Center shows a negative response to a request for reserve service records.  A similar PIES request also produced a negative response.  See PIES response dated November 2011.  VA has satisfied its duty to assist in obtaining records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).

VA provided VA examinations in August 2012 and December 2012 to determine the nature and etiology of the Veteran's back and neck disabilities, respectively.  The examiners provided medical opinions with consideration of all pertinent evidence.  The Board finds the opinions to be adequate and there is no argument to the contrary.  Although the December 2012 VA examiner provided a positive nexus opinion for the Veteran's current neck disability, this opinion was based on evidence of the November 1986 APC accident.  As explained below, the Board is constrained to deny service connection with respect to any injuries sustained during the 1986 accident because there is no evidence that the Veteran was on active service at the time.

A VA examination was not provided and is not necessary with regard to the mental health disability because the evidence does not establish an in-service injury, disease, or event, or that the disability is secondary to a service-connected disability.  Rather, the Veteran's contention is that his mental health disability is secondary to his back and knee disabilities, which are not service-connected.  Moreover, the evidence does not raise an indication that the current mental health disability may be related to active service.  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary).

VA has satisfied its duties to inform and assist with respect to this claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

The Veteran has stated that he injured his back, neck, and knees during a November 1986 armored personnel carrier (APC) accident.  He contends that he was in active duty for training (ACDUTRA) at the time of the accident.  See, e.g., March 2012 notice of disagreement; January 2014 notice of disagreement; July 2014 statement in lieu of substantive appeal.  He also contends that he has an acquired psychiatric disorder, as secondary to the injuries sustained during the November 1986 accident.

Service connection will be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" means active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The term ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term IDT means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

As discussed in the introduction, VA has not been able to verify the Veteran's duty status at the time of the November 1986 APC accident.  Moreover, the Veteran has not submitted evidence, other than his lay statements, to support his contention that he was in ACDUTRA status at the time of the accident.  The Board notes that VA obtained treatment records dated November 1986 from Weed Army Community Hospital.  While these records show that the Veteran was treated for injuries sustained during an APC accident, they unfortunately do not shed light on the Veteran's duty status at the time.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or IDT.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (2014), limiting the type of evidence accepted to verify service dates.

Because establishing active service is a foundational element of the claim, the Board regrets that it is not at liberty to simply accept the Veteran's statements with respect to his duty status.  He was provided the opportunity furnish documentation such as pay statements or duty orders, but has not done so.  

As there is no evidence that the Veteran was in ACDUTRA at the time of the APC accident, the Board has no choice but to deny, as a matter of law, service connection for any disabilities incurred or aggravated by that event.  

The Board has also considered whether the Veteran's claimed disabilities are related to his active military service from March 1977 to November 1980.

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With regard to the low back disability, the medical evidence shows a diagnosis of very mild spondylosis of the lumbar spine.  See August 2012 VA examination.  Service treatment records show no complaints or treatment referable to back symptoms.  The Veteran opted not to undergo a medical examination for separation.  However, a July 1985 medical examination (see service treatment records) noted no spine or musculoskeletal abnormalities.  Moreover, there is no evidence suggesting a link between the Veteran's current low back disability and an injury, event, or disease in active service.  As such, service connection is not warranted.  38 C.F.R. §§ 3.303.

With regard to the neck disability, the medical evidence shows a diagnosis of chronic cervical strain.  See December 2012 VA examination.  Service treatment records show no complaints or treatment for neck symptoms.  The Veteran opted not to undergo a medical examination for separation.  However, a July 1985 medical examination (see service treatment records) noted no spine or musculoskeletal abnormalities.  Moreover, there is no evidence suggesting a link between the Veteran's current neck disability and an injury, event, or disease in active service.  As such, service connection is not warranted.  38 C.F.R. §§ 3.303.

With respect to the bilateral knee disability, the medical evidence shows a diagnosis of suprapatellar tendonitis, chondromalacia patella.  See July 2014 VA treatment record (in Virtual VA).  Service treatment records show no complaints or treatment for knee symptoms.  The Veteran opted not to undergo a medical examination for separation.  However, a July 1985 medical examination (see service treatment records) noted no musculoskeletal abnormalities.  Moreover, there is no evidence suggesting a link between the Veteran's current bilateral knee disability and an injury, event, or disease incurred during active service.  As such, service connection is not warranted.  38 C.F.R. §§ 3.303.

The Board further notes that, as there is no showing of arthritis of either the neck, back, or knees, the possibility of presumptive service connection for chronic disease under 38 C.F.R. § 3.309(a) is precluded.

With regard to the acquired psychiatric disorder, VA treatment records show current treatment for adjustment disorder with depressed mood.  See, e.g., VA treatment records from July 2014 (in Virtual VA).  The Veteran claims that this disability is secondary to his back and knee injuries.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is not warranted because the Veteran is not currently service-connected for any disability, to include his low back and bilateral knee disabilities.  As for direct service connection, service treatment records show no complaints or treatment for mental health symptoms.  The Veteran opted not to undergo a medical examination for separation.  However, a July 1985 medical examination (see service treatment records) noted no psychiatric abnormalities.  Moreover, there is no evidence suggesting a link between the Veteran's current mental health disability and an injury, event, or disease incurred during active service.  As such, service connection is not warranted.  38 C.F.R. §§ 3.303.

In sum, the weight of the evidence is against service connection for the Veteran's back, neck, bilateral knee and mental health disabilities, and the claims must be denied.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


